Citation Nr: 1625110	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  15-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a jaw condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to October 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim for service connection for a psychiatric disability as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, a jaw condition, and a psychiatric disability claimed as PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's current tinnitus originated during service.

2.  The Veteran's current left knee arthritis is etiologically related to his service-connected total left knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

2.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for tinnitus and left knee arthritis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

Service connection for tinnitus
 
The Veteran seeks service connection for tinnitus, which he contends originated in service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue is whether the Veteran's current disability originated during or is otherwise related to service.  The Veteran's service treatment records (STRs) are negative for evidence of tinnitus.  However, the record shows the Veteran's military occupational specialty was Artillery Scout Observer.  On the basis of the Veteran's occupational specialty, in-service acoustic trauma is conceded.

The Veteran was afforded a VA audiology examination in May 2013.  The examiner noted the Veteran's report of in-service exposure to bombs, gunfire, tanks, helicopters, pistols, and small rifles, and the examination produced results indicating tinnitus and significant hearing loss.  The examiner also noted the Veteran's report of buzzing, intermittent tinnitus since his time in service.  The examiner opined, however, that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In this regard, the examiner noted the Veteran's STRs were negative for reports of tinnitus, and that he reported significant non-military occupational noise exposure which pre-dated service, and continued beyond service.  The examiner stated that while the Veteran's military occupational specialty was associated with a high probability of noise exposure, his time in service was far less than the number of years he had worked in noisy environments without the use of hearing protection.

Although STRs do not show that the Veteran complained of tinnitus in service and there is a medical opinion indicating that his tinnitus is not related to service, the Veteran has reported that he has had tinnitus since active duty.  The Veteran is certainly competent to report he noticed tinnitus in service and that it has continued ever since.  In addition, the Veteran's service records show he participated in combat operations, further supporting his reports of exposure to explosions and gunfire.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.

Service connection for left knee arthritis

The Veteran claims entitlement to service connection for left knee arthritis as secondary to his service-connected total left knee replacement.  The record shows that the Veteran suffered a fall and resultant left knee injury during service.  He was subsequently service connected for a left knee condition.  The condition has since worsened and he has undergone two total left knee replacement surgeries.

The post-service medical evidence shows the Veteran reported to a private hospital in November 1959 with pain, locking, and swelling of his left knee which he asserted had persisted since his 1951 in-service injury.  In a February 1982 letter, the Veteran's private physician stated that the Veteran sustained a left knee injury in Korea in 1951, and that he had had recurrent problems with the knee since then, including significant arthritic changes.  In March 1982, a VA examiner diagnosed the Veteran with osteoarthritis of the left knee.  In August 2011, a VA examiner noted the Veteran had injured his left knee during service, and stated that his diagnosis had progressed to a total left knee replacement due to arthritis.

The Board notes that there is no medical evidence of record indicating a cause of the Veteran's arthritis separate from his in-service left knee injury.  As such, based on the foregoing, the Board finds that the evidence supporting the Veteran's claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for left knee arthritis.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left knee arthritis is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.

Entitlement to service connection for bilateral hearing loss

The Veteran was afforded a VA audiology examination in May 2013.  The examiner noted the Veteran's report of in-service exposure to bombs, gunfire, tanks, helicopters, pistols, and small rifles, and the examination produced results indicating significant hearing loss.  The examiner opined, however, that Veteran's hearing loss was less likely than not related to military noise exposure.  In this regard, the examiner noted the Veteran's military occupational specialty of Artillery Scout Observer, and noted that this specialty was associated with a high probability of noise exposure.  The examiner also noted that the Veteran's STRs showed he underwent a whisper test at induction, and the records showed no testing at separation.  The examiner stated that the Veteran reported noise exposure prior to service while working in a sawmill, and many years of noise exposure after service working in construction without the use of hearing protection.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes that the May 2013 examiner did not address why the Veteran's in-service and post-service noise exposure could not have both contributed to cause his current hearing loss.  In this regard, the Board notes that a series of papers recently published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to additional noise exposure and the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.

In addition, the Board notes that the May 2013 VA examiner did not address the Veteran's March 2013 lay statement to the effect that while on a mission to fortify a position during service, a shell exploded in close proximity, causing his ears to bleed.

For the foregoing reasons, the Board finds that the May 2013 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional examination addressing the etiology of the Veteran's bilateral hearing loss is warranted.

Entitlement to service connection for a jaw condition

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, September 2011 Amarillo VA Medical Center (VAMC) treatment notes indicate the presence of a current jaw condition, specifically discomfort of the jaw.  In addition, the Veteran reported that his current jaw condition has been chronic since he broke his jaw during service.  The Veteran's assertions are supported by his STRs, which show he was X-rayed and diagnosed with slightly increased excursion of both mandibular condyles in January 1953, and underwent a reconstruction of an upper partial denture in March 1953.  The Board finds that under these circumstances, a VA examination and opinion are warranted pursuant to McLendon.

In addition, the Board notes that in a December 2002 statement, the Veteran indicated he had been treated for his jaw condition at the Amarillo VAMC.  However, no records of treatment for a jaw condition at the Amarillo VAMC have been obtained.  As such, an attempt to obtain such records must be made on remand.

Entitlement to service connection for a psychiatric disability claimed as PTSD

The Veteran claims entitlement to service connection for a psychiatric disability, claimed as PTSD.  

To date, the Veteran has not been afforded any VA psychiatric examination.  The Board again notes that VA must provide a medical examination where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, although the record contains no formal diagnosis of a psychiatric condition, the Veteran has asserted that he suffers from psychiatric symptoms due to his service, including his having been assigned to "fire missions" in Korea, during which he was assigned to direct artillery fire in forward combat positions.  Specifically, in a March 2013 telephone conversation with a VA employee, the Veteran stated that while on assignment to fortify an artillery position, he and another Marine were carrying a roll of wire to their perimeter and a shell came in and hit the roll of wire they were carrying, causing the pole attached to the wire to hit the Veteran in his face, in addition to the explosion causing his ears to bleed.  In this regard, the Board notes that the Veteran's service personnel records show that he participated in operations against enemy forces in South and Central Korea, and that he was awarded the Korean Service Medal with device, as well as the United Nations Service Medal - Korea, and the National Defense Service Medal.
Under these circumstances, the Board finds that a VA examination and opinion are warranted pursuant to McLendon.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

*Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include any available Amarillo VAMC treatment records related to treatment of the Veteran's jaw condition.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in, was caused by, or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's competent lay statements to the effect that while on a mission to fortify a location during service, a shell exploded in close proximity, causing his ears to bleed.
 
The examiner must also consider and discuss the medical articles published by Sharon Kujawa, discussed more fully on page 7 of this remand, which suggest the possibility of late onset hearing loss contributed to by noise exposure many years prior.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any jaw condition present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all jaw conditions that have been present during the period of the claim.

With respect to each jaw condition present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's STRs, which show he was diagnosed with malocclusion of the teeth on the right side and diagnosed with slightly increased excursion of both mandibular condyles in January 1953, and underwent a reconstruction of an upper partial denture in March 1953.
 
The examiner must also consider and discuss the Veteran's competent lay statements to the effect that he broke his jaw during service in Korea, underwent surgery, and has had chronic jaw problems ever since.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should be sure to confirm or rule out a diagnosis of PTSD.

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's service personnel records, which show he participated in operations against enemy forces in South and Central Korea, and that he was awarded the Korean Service Medal with device, as well as the United Nations Service Medal - Korea, and the National Defense Service Medal.
 
The examiner must also consider and discuss all competent lay statements by the Veteran related to in-service stressors, as well as those provided to the examiner during the examination.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


